PER CURIAM.
B.C.M. appeals an order revoking probation, adjudicating him delinquent and imposing high-risk commitment and probation for the offense of first-degree misdemeanor petit theft. B.C.M. contends that because he had already served one year of commitment, which is equivalent to the maximum sentence for petit theft, his probationary term had expired; therefore, the trial court did not have jurisdiction over such offense, and the state agrees, conceding error. See § 985.231(l)(a)(l)(a) & (l)(d), Fla. Stat. (1999); N.P.L. v. State, 819 So.2d 254 (Fla. 1st DCA 2002); T.M.B. v. State, 689 So.2d 1215 (Fla. 1st DCA 1997), approved on other grounds, 716 So.2d 269 (Fla.1998).
REVERSED and REMANDED for further consistent proceedings.
ERVIN, WOLF and Van NORTWICK, JJ., concur.